NOS. 12-19-00179-CR
                                      12-19-00180-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 JOSE ALBERTO CARRILLO,                           §       APPEALS FROM THE 114TH
 APPELLANT

 V.                                               §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                         §       SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant Jose Alberto Carrillo, acting pro se, filed a notice of appeal in trial court cause
numbers 114-1192-18 and 114-0462-19. On May 14, 2019, this Court requested that Appellant
file a docketing statement within ten days if he had not already done so. Appellant did not file the
docketing statement as requested. On July 9, this Court notified Appellant that the docketing
statement was past due and requested that Appellant file a docketing statement no later than July
19. Appellant again did not file the requested docketing statement. On July 23, we remanded the
matter and ordered the trial court to immediately conduct a hearing to determine the cause of
Appellant’s failure to file the docketing statement, and whether Appellant abandoned the appeals.
We also ordered that the trial court make appropriate findings.
       In compliance with our order, the trial court conducted a hearing on July 24 and
subsequently filed findings of fact. These findings reflect that Appellant acknowledged to the trial
court that he no longer wishes to pursue the appeals.
       “At any time before the appellate court’s decision, the appellate court may dismiss the
appeal upon the appellant’s motion.” TEX. R. APP. P. 42.2(a). In this case, Appellant has not filed
a motion to dismiss the appeals. Nevertheless, based on Appellant’s statement to the trial court
that he does not desire to pursue the appeals and the trial court’s findings to that effect, good cause
exists to suspend Rule 42.2(a) in this case. See Detwiler v. State, No. 02-18-00457-CR, 2019 WL
984179, at *1 (Tex. App.—Fort Worth Feb. 28, 2019, no pet.) (mem. op., not designated for
publication) (based on record reflecting appellant no longer desired to pursue appeal, good cause
existed to suspend Rule 42.2(a)). In doing so, we conclude that Appellant no longer desires to
pursue these appeals and we dismiss the appeals. See TEX. R. APP. P. 43.2(f); see also Detwiler,
2019 WL 984179, at *1 (dismissing appeal where Appellant did not file motion to dismiss, but
expressed desire not to pursue appeal).
Opinion delivered September 4, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 4, 2019


                                         NO. 12-19-00179-CR


                                  JOSE ALBERTO CARRILLO,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1192-18)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 4, 2019


                                         NO. 12-19-00180-CR


                                  JOSE ALBERTO CARRILLO,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0462-19)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.